 Case 3:20-cv-01164-DWD Document 25 Filed 04/12/21 Page 1 of 1 Page ID #50




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ILLINOIS

DEBORAH LAUFER, Individually,                       :
                                                    :
               Plaintiff,                           :
                                                    :
v.                                                  :   Case No. 3:20-cv-01164-DWD
                                                    :
JAI SHIV SHAKTI, INC. d/b/a BENTON                  :
GRAY PLAZA MOTEL, an Illinois                       :
Corporation,                                        :
                                                    :
            Defendant.
_______________________________________/

     JOINT NOTICE OF VOLUNTARY DISMISSAL OF CASE WITH PREJUDICE

     Plaintiff and Defendant, by and through undersigned counsel, hereby move this court to dismiss

the instant case with prejudice pursuant to a settlement agreement entered into between the parties..

FOR THE PLAINTIFF:                               FOR THE DEFENDANT:
/s/ Kimberly A. Corkill                          /s/ Jay L. Kanzler
Kimberly A. Corkill, Of Counsel                  Jay L. Kanzler Jr. #6208995 IL
Thomas B. Bacon, P.A.                            2001 S. Big Bend Blvd.
644 North Mc Donald St.                          St. Louis, MO 63117
Mt. Dora, FL 32757                               314-645-5367
ph. (954) 478-7811                               314-645-5387 (fax)
kimberlyatlaw@gmail.com                          jaykanzler@wkllc.com
Florida Bar. Id. No. 84942
Attorneys for Plaintiff

                                 CERTIFICATE OF SERVICE

     I hereby certify that April 12, 2021 I filed the foregoing using the Clerk of Court’s CM/ECF e-
filing system, which will serve all counsel of record electronically.

                                             /s/Kimberly A. Corkill
                                              Attorney
